Mr. Justice Waggoner delivered the opinion of the court. The defendant is a private corporation created in the year 1856 by “An Act for the establishment and maintenance of a Normal University.” Jones & Addington’s Illinois Statutes Annotated, vol. 5, ch. 122, pars. 10419-10431; Board of Education of State of Illinois v. Bakewell, 122 Ill. 339; Board of Trustees of University of Illinois v. Bruner, 175 Ill. 307; Haines v. State Board of Agriculture, 184 Ill. App. 191; Minear v. State Board of Agriculture, 259 Ill. 549. A contract to furnish such coal as may be needed, required or consumed by the acceptor during a limited time is binding. Such a contract is to he distinguished from one to furnish such coal as the acceptor might want or desire in his business, because he is not bound to want or desire any, and such contract is void for want of mutuality. Higbie v. Rust, 211 Ill. 333; Cold Blast Transp. Co. v. Kansas City Bolt & Nut Co., 114 Fed. 77. Contracts for the purchase of the season’s supply of coal are not unusual nor uncommon and are valid. Minnesota Lumber Co. v. Whitebreast Coal Co., 160 Ill. 85 (95); Consolidated Coal Co. of St. Louis v. Block & Hartman Smelting Co., 53 Ill. App. 565 (573); National Furnace Co. v. Keystone Mfg. Co., 110 Ill. 427 (433, 434); Sage v. W. H. Purcell Co., 90 Ill. App. 160. Is this contract for the season’s supply of coal for the year ending August 31, 1917, or is it for “about 2,000 tons ’ ’ ? The contract is not as plain and explicit as could be asked. Under such circumstances previous and contemporary transactions and facts may be very properly taken into consideration to ascertain the subject-matter of a contract and the sense in which the parties may have used particular terms, but not to alter or modify the plain language used. Brawley v. United States, 96 U. S. 168 (173); Chicago Auditorium Ass’n v. Corporation of Fine Arts Bldg., 244 Ill. 532, and note in 18 Ann. Cas. 257; McLean County Coal Co. v. City of Bloomington, 234 Ill. 90 (96, 97); Chicago Title & Trust Co. v. Sagola Lumber Co., 242 Ill. 468 (475, 476). The most reasonable explanation for the use of the words “about 2,000 tons” is that this is a contract for the season’s supply of coal, and the words quoted are the estimate of the season’s requirements. We believe that in view of all the surrounding circumstances and the previous transactions which this court considers, not for the purpose of altering or modifying the plain language of the contract, but of ascertaining the subject-matter of it, and in order that this court may put itself in the same position the parties occupied at the time they made the contract, the contract should be construed as being for the season’s supply of coal for the year ending August 31, 1917, and that the plaintiff was required to furnish and the defendant to take its season’s supply of coal at the price fixed in the contract. Brawley v. United States, 96 U. S. 169 (172); Benjamin on Sales (7th Ed.), secs. 691, 692; note 12 Ann. Cas. 294-296. Under the stipulation of facts made in this case, the appellee is not entitled to recover. Judgment is reversed. Reversed.